Citation Nr: 0205652	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  94-10 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from May 1951 to January 
1953 and July 1954 to July 1955.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  A July 1996 Board decision denied the 
veteran's claim for service connection for a psychiatric 
disorder.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter Court), 
and the Court granted a Joint Motion for Remand in March 
1998.  In September 1998, the Board remanded the case to the 
RO to conduct the development deemed necessary in the Joint 
Motion.  This development has been completed to the extent 
possible, and this case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran served in combat during the Korean War. 

3.  An acquired psychiatric disorder was not shown during 
service, nor was a psychosis manifested within a year of 
separation from service.

4.  A valid diagnosis of post-traumatic stress disorder is 
not currently demonstrated. 




CONCLUSION OF LAW

A psychiatric disorder, to include post-traumatic stress 
disorder, was not incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified at 38 U.S.C.A. §§ 5102 and 5103 
(West Supp. 2001).  The veteran was notified of the evidence 
required for a grant of his claim by multiple supplemental 
statements of the case, dated most recently in August 2001.  
The Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001).  The necessary 
evidence, to include that suggested by the Secretary and the 
veteran's private attorney in the March 1998 Joint Motion, 
and by the Board in the September 1998 remand, has been 
obtained by the RO, and there is no specific reference to any 
other pertinent records that need to be obtained.  As such, 
the Board finds that the development requirements of the VCAA 
have also been met. 

In this regard, the RO has contacted the veteran in an 
attempt to obtain the records of Dr. Jimenez and other 
physicians the veteran claims have treated him during or 
shortly after service, but these efforts have not been 
successful due to the failure of the veteran to provide 
sufficient information of their whereabouts.  (See letters 
from veteran dated in December 1998 and February 1999).  The 
Social Security Administration has indicated that this 
agency's records pertaining to the veteran have been 
destroyed, and the veteran himself indicated in letters dated 
in September 2001 that his case was complete and that he 
would like the appeal to go forward.  Finally, the requested 
examination to determine whether the veteran has post-
traumatic stress disorder was also accomplished in July 1999. 

Given the above, the Board concludes that VA has satisfied 
its duties, as set out in the VCAA, to notify and to assist 
the veteran in this case.  Thus, the Board finds that further 
development is not warranted, and that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991). 




II.  Legal Criteria

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including psychotic disorders, 
for which service connection may be presumed if the disorder 
is manifested to a degree of 10 percent or more within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to be have been 
incurred in or aggravated during combat with the enemy 
satisfactory lay or other evidence of service incurrence or 
aggravation of the alleged disease or injury.  38 U.S.C.A. 
§ 1154(b).  These provisions do not mandate service 
connection for a combat veteran; it aids the combat veteran 
by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  It must then generally 
be shown that there is competent medical evidence in the 
record of a current disability and a nexus between that 
disability and those service events.  Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).

The elements required to establish service connection for 
post-traumatic stress disorder are 1) a current, clear 
medical diagnosis, which is presumed to include both the 
adequacy of the symptomatology and the sufficiency of a 
claimed in-service stressor; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) medical evidence of a causal nexus, or link, between the 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1996); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

The provisions of 38 C.F.R. § 3.304(f) (2001) now require 
medical evidence diagnosing post-traumatic stress disorder in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  In this case, the veteran 
received the Combat Infantry Badge following service in the 
Korean War.  Thus, for the purposes of this case, the issue 
is not whether an adequate stressor has been verified, but 
whether the veteran has a valid diagnosis of post-traumatic 
stress disorder.   

III.  Analysis

As indicated in the July 1996 Board decision, review of the 
service medical records reveals no evidence of treatment for 
or symptoms of a psychiatric disorder.  The first post-
service evidence of record of a psychiatric disorder is 
contained in reports from VA inpatient treatment in December 
1972 that referenced diagnoses of chronic anxiety state and 
psycho physiologic cardiac reaction.  The veteran was 
hospitalized for psychiatric treatment on many other 
occasions thereafter, with the diagnoses including atypical 
and major depression; schizoaffective disorder and 
schizophrenia; and organic brain syndrome.  Similar diagnoses 
were made upon several VA examinations, and the most recent 
VA examination conducted in July 1999 for the purpose of 
determining whether the veteran had post-traumatic stress 
disorder resulted in a diagnosis of "depressive disorder not 
otherwise specified."  As for the existence of post-
traumatic stress disorder or the relationship between a 
current psychiatric disability and service, the examiner 
stated as follows: 

It is important to mention at this point 
that although the veteran participated in 
combat activities, we do not find any 
particular stressors that can be related 
to his present emotional condition.  He 
does not fulfill the diagnostic criteria 
for a diagnosis of PTSD as per DSMIV.  
His present emotional condition is also 
not considered to be related to his 
military activities.  

In contradiction to the above, the veteran has submitted what 
he considers "positive" evidence in the form of a November 
1999 VA clinical report stating that the veteran has a 
diagnosis of post-traumatic stress disorder due to in-service 
stressors.  It is unclear from examining this document 
whether or not it was, as claimed by the veteran, completed 
by his "treating therapist."  Nevertheless, the Board finds 
its probative value to be overcome by the conclusion 
following the July 1999 VA examination.  In this regard, the 
Court has held that the probative value of a medical opinion 
is generally based on the scope of the examination or review, 
as well as the relative merits of the expert's qualifications 
and analytical findings, and that the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

The July 1999 conclusion, in contrast to that of November 
1999, followed an extensive examination of the veteran.  
Moreover, it  was specifically noted in the July 1999 VA 
examination report that the veteran's claims file was 
reviewed prior to the examination, and that this examination 
was conducted by a psychiatrist.  A May 2000 VA psychological 
assessment also did not result in a diagnosis of post-
traumatic stress disorder, and a description of treatment at 
a Vet Center initiated in October 1997 did not include a 
definitive diagnosis of post-traumatic stress disorder.  
Given the above, and the fact that there is of record no 
other valid diagnosis of post-traumatic stress disorder, the 
Board finds the "negative" July 1999 medical conclusion to 
be more probative than that of the "positive" November 1999 
conclusion.  See Guerrieri, 4 Vet. App. at 467 (1993); Sklar, 
5 Vet. App. at 140 (1993).   

Also considered by the Board is the "positive" evidence of 
record represented by the written assertions of the veteran 
and testimony presented at his January 1994 hearing, as well 
as supporting lay statements, to include those submitted in 
November 1993 by a service comrade and in March 2000 by the 
veteran's sister.  However, absent any independent supporting 
clinical evidence from a physician or other medical 
professional, such lay statements expressing the opinion that 
a disability is service-connected are not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Given 
the silent service medical records, the over 15 year gap 
between service separation and first evidence of a 
psychiatric disorder, and the lack of any significantly 
probative medical evidence linking a current psychiatric 
disability to service, the Board must find the probative 
weight of this lay evidence to be overcome by that of the 
more objective "negative" evidence of record.  Espiritu, 2 
Vet. App. at 492, 495.  In short, as a review of all the 
evidence of record leads the Board to conclude that the 
"negative" evidence outweighs the "positive," the claim 
must be denied.  Gilbert, 1 Vet. App. at 49. 

In making the above determination, the Board has considered 
38 U.S.C.A. § 1154(b) with regard to disabilities claimed to 
have been incurred in combat.   However, as indicated above, 
this statute does not provide a substitute for medical nexus 
evidence, and as the record does not contain sufficiently 
probative evidence linking a current psychiatric disorder to 
service, the claim cannot be granted.  See Clyburn v. West, 
12 Vet. App. 296 (1999); Gregory, 8 Vet. App. at 563; Caluza, 
7 Vet. App. at 498. 

 
ORDER

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder, is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

